Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered.  In view of amendments, the Examiner withdraws the rejection mailed on 2/4/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-10 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over FAUTEUX et al (US 20180326568 A1) in view of Verbrugge et al (US 20140131059 A1). 
As for claim 1, FAUTEUX discloses a power tool, comprising:
a case (see Figs. 1-3), which comprises a transmission portion (20), a holding portion (28), and a bottom (above 30 below 28), 
wherein the holding portion is disposed between the transmission portion and the bottom, and the bottom of the case is adapted to be coupled to a battery pack (30) [0099];
a motor (22), which is mounted in the transmission portion;
Hall effect sensor [0019];
a first circuit board (32), which is arranged in the holding portion (by 54 portion, Fig. 3), 
wherein a plurality of commutating switches (obvious by “power control device”, see below) and a first controller (a logic controller) [0104] are disposed on the first circuit board (32); 
the first controller is electrically connected to the plurality of commutating switches and the Hall effect sensor [0031, 0044, 0104]; 
the plurality of commutating switches (power control device) are electrically connected to the motor; 
the first controller receives a driving signal and regulates the plurality of commutating switches to commutate in accordance with the driving signal and the position signal, thereby to activate the rotor of the motor to rotate [0031, 0044, 0104]; and
a second circuit board (335, Fig. 7), which is arranged in the bottom of the case and which is electrically connected to the first circuit board by a transmission wire assembly [0108], wherein a second controller (circuit on the board providing electronic speed control functions, and a further work light for illumination.  Furthermore, it is notoriously old and well known in the art to have controller, e.g., IC, CPU, or circuit, implemented on a circuit board, and therefore the examiner hereby takes official notice) is disposed on the second circuit board, and transmits the driving signal to the first controller via the transmission wire assembly (337);
an operator interface (26, 326) mounted on the case and adapted to be operated to generate an operating signal, wherein the second controller is electrically connected to the operator interface (Fig. 7);
wherein when the operator interface is operated to generate the operating signal (trigger) [0099, 1010, 0105, etc.], since the second controller 335 is connected to the trigger, and providing electronic speed control functions and a further work light for illumination, it is obvious to have the second controller receives the operating signal and converts the operating signal into the driving signal. 
FAUTEUX does not clearly describe “a plurality of Hall effect sensors” which are mounted in the transmission portion [0104] and are adapted to detect a position of a rotor of the motor, thereby to correspondingly and respectively generate a position signal; and “a plurality of commutating switches”. 
It is well known in the art that Hall sensor is adapted to detect a position of a rotor of the motor and typically in form of a plurality numbers, and power control device means a plurality of commutating switches.  
Verbrugge is a reference supporting the features such that a plurality of Hall effect sensors [0103, 0107, 0112] which are mounted in the transmission portion (225) and are adapted to detect a position of a rotor of the motor [0107, 0112], thereby to correspondingly and respectively generate a position signal; and a plurality of commutating switches (190) [0039-0040, 0043].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for driving the motor with operator interface.  

As for claims 2, FAUTEUX in view of Verbrugge discloses the power tool of claim 1, wherein Verbrugge discloses an angle formed between an extension line of the first circuit board and a horizontal axis of the transmission portion is appeared to be between 85 and 80 degrees (Fig. 4).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed per the view as shown by Verbrugge.  
As for claims 3, FAUTEUX in view of Verbrugge discloses the power tool of claim 1, wherein Verbrugge discloses the first controller converts the plurality of position signals (by sensors) into a rotational speed signal, and the rotational speed signal is transmitted to the second controller via the transmission wire assembly; the second controller determines a rotational speed of the motor according to the rotational speed signal.
As for claims 5-6, FAUTEUX in view of Verbrugge discloses the power tool of claim 1, Verbrugge discloses further comprising a temperature sensor disposed in the transmission portion to detect a temperature of the motor [0097, 0101, 0107, 109, etc.]; wherein the temperature sensor is electrically connected to the first controller, and generates a temperature signal after detecting the temperature of the motor; the temperature signal is transmitted to the second controller via the transmission wire assembly.
As for claim 8, FAUTEUX in view of Verbrugge discloses the power tool of claim 1, wherein Verbrugge discloses the driving signal comprises a speed command (obvious for two speeds by trigger, [0045, 0055-0056].  Furtehrmore, since FAUTEUX discloses the second circuit board to provide electronic speed control functions, it is obvious to have the driving signal comprises a speed command.  
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over FAUTEUX in view of Verbrugge, and in further view of Microchip (AN899, 1/8/2004).     
As for claims 4, FAUTEUX in view of Verbrugge failed to describe the claim 4 feature such that the power tool of claim 3 wherein an output of each of the plurality of Hall effect sensors is shifted between a first voltage level and a second voltage level; when the output of each of the plurality of Hall effect sensors is shifted from the first voltage level to the second voltage level, the first controller changes the rotational speed signal from a third voltage level to a fourth voltage level; when the output of each of the plurality of Hall effect sensors shifts from the second voltage level to the first voltage level, the first controller changes the rotational speed signal from the fourth voltage level to the third voltage level.  
Microchip discloses an output of each of the plurality of Hall effect sensors (Hall A-C, Fig. 1) is shifted between a first voltage level (0) and a second voltage level (1, Fig. 2); when the output of each of the plurality of Hall effect sensors is shifted from the first voltage level to the second voltage level (e.g., Hall A at second time line), the first controller changes the rotational speed signal (PWM) from a third voltage level (1 of Q12, Q3, Q5) to a fourth voltage level (0); when the output of each of the plurality of Hall effect sensors shifts from the second voltage level to the first voltage level (e.g., Hall A at fifth time line), the first controller changes the rotational speed signal from the fourth voltage level (0) to the third voltage level (1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for efficient commutation.  
As for claim 9, FAUTEUX in view of Verbrugge discloses the power tool of claim 8, but failed to describe the speed command is transmitted in a way of PWM.  It is notoriously old and well known in the art to drive power switches in PWM.  As a reference, Microchip describes the speed command (by controller) is transmitted in a way of PWM (Table 1-2, Figs. 1, 3).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for efficient commutation.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FAUTEUX in view of Verbrugge, and in further view of Leufen et al (US 20080036429 A1).     
As for claim 7, FAUTEUX in view of Verbrugge discloses the power tool of claim 8, but failed to describe the temperature sensor comprises an NTC-resistor.  Leufen describes the temperature sensor comprises an NTC-resistor [0039, 0048, CL.4].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to use preferred material.  NTC has known advantage that a change in the acquired state variables always results in a direct change in the output signals output by the environmental temperature.  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over FAUTEUX in view of Verbrugge, and in further view of Pant (US 20120074881 A1).     
As for claim 9, FAUTEUX in view of Verbrugge discloses the power tool of claim 8, but failed to describe the speed command is transmitted in a way of PWM.  It is notoriously old and well known in the art to drive power switches in PWM.  As a reference, Pant describes the speed command (by controller) is transmitted in a way of PWM (Figs. 5-6).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for efficient commutation.  
As for claim 10, FAUTEUX in view of Verbrugge discloses the power tool of claim 1, wherein the driving signal comprises a rotation direction command, but failed to describe a braking command.  Pant describes initiating electronic braking of the motor via the controller and l braking algorithm [0011, 0034-0035, 0037]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings and to have a braking command for safety.  
Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Claim 1 official notice references listed in the office action mailed on 2/4/2022.  
Wood et al (US 20130193891 A1) discloses two boards (50, 60) include controllers.    
Thorson et al (US 20190283222 A1) discloses MCU on the power board (Fig. 7). 
FAUTEUX et al (US 20180326568 A1) discloses MCU on the power board (Figs. 4, 10b). 
NAGASAKA et al (US 20170151657 A1) discloses controller is included with battery board (Figs. 2-3, 6). 
KAMIYA (US 20190344461 A1) discloses controller is included with battery board (Figs. 11-12, 15, 18A-18B). 
Laughery et al (US 20180372806 A1) discloses controller is included with battery board (Figs. 3-6). 
See also references listed in the office action mailed on 6/7/2022.  These are alternative references in the place of FAUTEUX et al (US 20180326568 A1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834